TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2014



                                      NO. 03-12-00583-CV


                                  Kevin Bierwirth, Appellant

                                                v.

 BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP, Appellee




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the district court on June 29, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.